STIPULATION
On this day came the claimants, Richard E. Easter and Debra Sue Easter, by counsel, Joseph P. Whittington, and respondent, West Virginia Department of Highways, by counsel, Andrew F. Tarr and Xueyan Zhang, and announced to the Clerk of the Court of Claims that the parties have agreed to stipulate to the above-referenced claim. Specifically, the parties stipulate to the following:
1. Respondent admits that i t i s r esponsible for the maintenance of West Virginia Secondary Route 8 and Secondary Route 8/4 in Kanawha County, West Virginia.
*72. Respondent admits some, but not all, responsibility for the deterioration of claimants' retaining wall that is the subject of the above-styled claim. Claimants' retaining wall is located near the intersection of West Virginia Secondary Route 8 and Secondary Route 814 in Kanawha County, West Virginia.
3. The parties stipulate and agree that other factors, including, but not limited to, the age and construction of claimants' retaining wall, also contributed to the deterioration of said wall.
4. Respondent agrees to reimburse the claimants in the total amount of Five Hundred Dollars ($500.00) for that portion of the deterioration to claimants' retaining wall that can be attributed to respondent.
5. The parties to this claim agree that the total sum of Five Hundred Dollars ($500.00) paid by respondent to claimants in Claim No. CC-95-334 acts as a full and complete settlement, compromise and resolution of all matters in controversy in said claim and as full and complete satisfaction of any and all past and future claims claimants may have against respondent arising from the matters described in said claim.
WHEREFORE, in accordance with the agreement contained in this stipulation, this Court makes an award of Five Hundred Dollars ($500.00) to the claimants in Claim No. CC-95-334.